Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  March 30, 2021                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  162379                                                                                                       Brian K. Zahra
                                                                                                             David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                         Elizabeth T. Clement
                                                                                                          Megan K. Cavanagh
  JESSICA PAGE WEBER, CRP,                                                                                Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                                        Justices

  v                                                                   SC: 162379
                                                                      COA: 352733
                                                                      Oakland CC: 2019-178429-CZ
  COMMON GROUND,
          Defendant-Appellee,
  and
  STAR EMS,
                   Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 30, 2021
           a0322
                                                                                 Clerk